PER CURIAM:
The district court judge granted partial summary judgment against defendant Bonneville Industries, Inc. (“Bonneville”), holding that Bonneville was liable as guarantor of a loan to C. John Gibson. The trial court reserved the question of damages on the guarantee claim against Bonneville and made no determinations as to the claims against the other defendants in the case. Bonneville appeals.
Because only a portion of the claims against Bonneville was resolved by the trial court’s ruling, the question of the remedy remaining to be determined, we find that the summary judgment ruling failed to dispose completely of either a claim or a party as required by rule 54(b). Therefore, the order is not final and cannot be appealed to this court. See Utah R.Civ.P. 54(b); Pate v. Marathon Steel Co., 692 P.2d 765, 768-69 (Utah 1984).
Because we are without jurisdiction, we dismiss this appeal.
STEWART, J., concurs in the result.